Exhibit 10.1

GARIC, INC.

60 EAST 42ND STREET, SUITE 2102

NEW YORK, NEW YORK 10165

 

Lease Number   

  2075

    

MASTER LEASE AGREEMENT

This agreement is made the 9th day of September, 2011 between Garic, Inc., its
principal office at 60 East 42nd Street, Suite 2102, New York, New York 10165
(the “Lessor”) and NeoGenomics Laboratories, Inc, a Florida corporation, with
its principal office at 12701 Commonwealth Dr. – Suite 9 – Fort Myers, FL 33913
(the “Lessee”).

1. LEASE.

Lessor hereby leases to Lessee, and Lessee hereby leases from Lessor, the items
of personal property (the “Equipment”) described in an Equipment Schedule or
Schedules executed and delivered by Lessor and Lessee concurrently with this
Agreement or subsequent thereto. Neither Lessor nor Lessee shall have any
obligations hereunder until the execution and delivery of such Equipment
Schedule or Schedules. Each Equipment Schedule (which shall be in the form
annexed hereto) shall constitute a separate lease and shall be binding, when
executed by the parties hereto, upon the parties, their successors, legal
representatives and permitted assigns. The terms and conditions contained herein
(including the Supplements, if any annexed hereto) and in such Equipment
Schedule or Schedules shall govern the leasing and use of the Equipment.

2. ADDITIONAL DEFINITIONS.

 

(a) The “Installation Date” means the date on which the Equipment is installed
at Lessee’s site.

 

(b) The “Commencement Date” means, as to the Equipment designated on any
Equipment Schedule where the Installation Date for such Equipment falls on the
first day of the month, that date, and in any other case, the first day of the
month following the month in which such Installation Date falls.

3. TERM OF LEASE.

 

(a) The term of this Agreement, as to all Equipment designated on any Equipment
Schedule, shall commence on the Installation Date for such Equipment, and shall
continue for an initial period specified in the relevant Equipment Schedule,
ending that number of months from the applicable Commencement Date (the “Initial
Period”); thereafter, the term of this Agreement for all such Equipment shall be
automatically extended for successive three (3) month periods unless and until
terminated by either party giving to the other not less than Thirty (30) days
prior written notice. Any such termination shall be effective only on the last
day of the Initial Period or the last day of any such successive periods. No
Equipment Schedule may be terminated with respect to less than all items of
Equipment identified therein.

 

(b) Any notice of termination given by either party under this Agreement or
under any Supplement annexed hereto may not be revoked without the written
consent of the other party.

4. RENTALS.

As to all Equipment, the monthly rental payable by Lessee to Lessor is as set
forth in the applicable Schedule. Rental shall begin on the Installation Date
and shall be due and payable by Lessee in advance on the first day of each
month. If the Installation Date does not fall on the first day of a month, the
first payment shall be a pro rata portion of the monthly rental, calculated on a
30-day basis, due and payable on the Installation Date. In addition to the
monthly rental



--------------------------------------------------------------------------------

set forth in the Schedule, Lessee shall pay to Lessor an amount equal to all
taxes paid, payable or required to be collected by Lessor, however designated,
which are levied or based on such rental, on this Agreement, or on the Equipment
or its use, lease, operation, control, or value, including without limitation,
state and local privilege or excise taxes based on gross revenue, any penalties
or interest in connection therewith or taxes or amounts in lieu thereof paid or
payable by Lessor in respect of the foregoing, but excluding taxes based on
Lessor’s net income. Personal property taxes on the Equipment shall be paid by
Lessee. Lessee agrees to file, on behalf of Lessor, all required property tax
returns and reports concerning the Equipment with all appropriate governmental
agencies, and, send Lessor confirmation of such filing, within not more than
forty-five (45) days of the due date of such filing. A late fee penalty of five
(5%) percent of the past due amount will be charged to Lessee and payable on
demand.

Interest on any past due payment shall accrue at the rate of one and
three-quarters (1 3/4 %) percent per month, (including any fraction thereof), or
if such rate shall exceed the maximum rate allowed by law, then at such maximum
rate, and shall be payable on demand. Charges for taxes, penalties and interest
shall be promptly paid by Lessee when invoiced by Lessor.

5. INSTALLATION AND USE OF EQUIPMENT.

 

(a) Lessee will provide the required suitable electric current to operate the
Equipment and/or suitable place of installation for the Equipment with all
appropriate facilities as specified by the manufacturer.

 

(b) Subject to the terms of this Agreement, Lessee shall be entitled to
unlimited usage of the Equipment without extra charge by Lessor.

 

(c) Lessee will at all times keep the Equipment in its sole possession and
control. The Equipment shall not be moved from the location stated in the
Equipment Schedules without the prior written consent of Lessor.

 

(d) After prior notice to Lessor, Lessee may, at its own expense, make
alterations in or add attachments to the Equipment, provided that such
alterations or attachments do not decrease the value of the Equipment or
interfere with the normal and satisfactory operation or maintenance of the
Equipment or with Lessee’s ability to obtain and continue the maintenance
contract required by this Agreement. Unless Lessor shall otherwise agree in
writing, all such alterations and attachments shall be and become the property
of Lessor or, at the option of Lessee, shall be removed by Lessee and the
Equipment restored at Lessee’s expense to its original condition, reasonable
wear and tear only excepted.

6. MAINTENANCE AND REPAIRS.

 

(a) Lessee shall, during the continuance of this Agreement, at its expense, keep
the Equipment in good working order and condition and make all necessary
adjustments, repairs and replacements thereto. Lessee shall not use or permit
the Equipment to be used for any purpose for which, in the opinion of
manufacturer, the Equipment is not designed or reasonably suitable.

 

(b) Without limiting the generality of the foregoing, Lessee shall, during the
continuance of this Agreement, at its own expense, enter into and maintain in
force a contract with the manufacturer (or other qualified service organization
approved in writing by both parties) covering at least prime shift maintenance
of each item of Equipment. Such contract as to each item shall commence upon
expiration of the warranty period, if any, relating to such items. Lessee shall
furnish Lessor with a copy of such contract(s) upon demand.

 

(c) At the termination of this Agreement, Lessee shall, at its expense, return
the Equipment to Lessor (at the location designated by Lessor within the
continental United States) in the same operating order, repair, condition and
appearance as on the Installation Date, reasonable wear and tear only excepted
with all engineering changes prescribed by the manufacturer prior thereto
incorporated therein, and Lessee shall arrange and pay for such repairs (if any)
as are necessary for the manufacturer to accept the equipment under contract
maintenance at its then standard rates.



--------------------------------------------------------------------------------

(d) Lessee shall comply with all governmental laws, regulations and
requirements, and all insurance requirements, if any, with respect to the use,
maintenance and operation of the Equipment.

7. OWNERSHIP AND INSPECTION.

 

(a) The Equipment shall at all times remain the property of the Lessor. Lessor
may affix or request Lessee to affix tags, decals or plates to the Equipment
indicating Lessor’s ownership and Lessee shall not permit their removal or
concealment.

 

(b) It is the intention and understanding of both Lessor and Lessee that the
Equipment shall be and at all times remain separately identifiable personal
property. Lessee shall not permit the Equipment to be installed in, or used,
stored or maintained with, any personal property in such manner or under such
circumstances that such Equipment might be or become an accession to or confused
with such other personal property; provided, however, that the use or
maintenance in accordance with normal operating procedures of Lessee of the
Equipment with any other computer equipment owned by or leased to Lessee shall
not be a violation of the foregoing provisions of this sentence. Lessee shall
not permit the Equipment to be installed in or used, stored, or maintained with,
any real property in such a manner or under such circumstances that any person
might acquire any rights in such Equipment paramount to the rights of Lessor by
reason of such Equipment being deemed to be real property or a fixture thereon
any upgrade leased to Lessee by Lessor hereunder shall be described on an
Equipment Schedule referring to the Equipment Schedule covering the underlying
unit to which the upgrade is attached.

 

(c) Lessee shall keep the Equipment free and clear of all liens and
encumbrances. Lessee shall not assign this agreement or any of its rights
hereunder or sublease the Equipment without the prior written consent of Lessor,
except that Lessee may, at its expense, upon prior written notice to Lessor,
assign this Agreement or sublease the Equipment to any parent or subsidiary
corporation, or to a corporation which shall have acquired all or substantially
all of the property of Lessee by merger, consolidation or purchase. No permitted
assignment or sublease shall relieve Lessee of any of its obligations hereunder.

 

(d) Lessor or its agents shall have free access to the Equipment at all
reasonable times for the purpose of inspection and for any other purpose
contemplated in this Agreement.

 

(e) Lessee shall immediately notify Lessor of all details concerning any damage
or loss arising out of the improper manufacture, maintenance, care, functioning
or operation of the Equipment.

8. WARRANTIES.

 

(a) Lessor shall, at the request and expense of Lessee, enforce for the benefit
of Lessee any rights which Lessor shall be entitled to enforce against the
manufacturer in respect of the Equipment.

 

(b) EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THERE ARE NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND EXPRESS OR IMPLIED, WITH RESPECT TO
THE CONDITION OR PERFORMANCE OF THE EQUIPMENT, ITS MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, OR WITH RESPECT TO PATENT INFRINGEMENT OR THE LIKE.
LESSOR SHALL HAVE NO LIABILITY TO LESSEE FOR ANY CLAIM, LOSS OR DAMAGE OF ANY
KIND OR NATURE WHATSOEVER, NOR SHALL THERE BE ANY ABATEMENT OF RENTAL, ARISING
OUT OF OR IN CONNECTION WITH (i) THE DEFICIENCY OR INADEQUACY OF THE EQUIPMENT
FOR ANY PURPOSE, WHETHER OR NOT KNOWN OR DISCLOSED TO LESSOR, (ii) ANY
DEFICIENCY OR DEFECT IN THE EQUIPMENT, (iii) THE USE OR PERFORMANCE OF THE
EQUIPMENT, (iv) ANY INTERRUPTION OR LOSS OF SERVICE OR USE OF THE EQUIPMENT, OR
(v) ANY LOSS OF BUSINESS OR OTHER CONSEQUENTIAL LOSS OR DAMAGE WHETHER OR NOT
RESULTING FROM ANY OF THE FOREGOING. LESSEE WILL DEFEND, INDEMNIFY AND HOLD
LESSOR HARMLESS AGAINST ANY AND ALL CLAIMS, DEMANDS AND LIABILITIES ARISING OUT
OF OR IN CONNECTION WITH THE DESIGN, MANUFACTURE, POSSESSION OR OPERATION OF THE
EQUIPMENT.



--------------------------------------------------------------------------------

9. SECURITY INTEREST.

 

(a) In the event that Lessor transfers or assigns or grants a security interest
in all or any part of its rights in this Agreement, the Equipment and/or sums
payable hereunder to the third party, whether as collateral security for any
loans or advances made or to be made to Lessor by such third party or otherwise,
Lessee, upon receipt of notice of any such transfer or assignment and
instructions from Lessor, shall pay its obligations hereunder or amounts equal
thereto to the third party (or to any other party designated by the third
party), and Lessee’s obligations hereunder shall be absolute and unconditional
and shall not be subject to any abatement, reduction, recoupment, defense,
offset or counterclaim available to Lessee against Lessor for any reason
whatsoever; nor, except as otherwise expressly provided herein, shall this
Agreement terminate, or the respective obligations of Lessor or Lessee be
otherwise affected, by reason of any defect in the Equipment, condition, design,
operation or fitness for use thereof or any loss or destruction of the Equipment
or any part thereof, the prohibition of or other restriction against Lessee’s
use of the Equipment, the interference with such use by any private person or
entity, or by reason of any failure by Lessor to perform any of its obligations
herein contained, or by reason of any other indebtedness or liability, howsoever
and whenever arising, of Lessor to Lessee or to any other person, firm or
corporation or to any governmental authority or for any other cause whether
similar or dissimilar to the foregoing, any present or future law to the
contrary notwithstanding, it being the intention of the parties hereto that the
monthly rental and any other amounts payable by Lessee hereunder, shall continue
to be payable in all events and at the times herein provided, except as
otherwise expressly provided for herein.

 

(b) Lessee represents and warrants to, and covenants and agrees with Lessor
that, as of the date hereof and as of the date of the Delivery and Acceptance
Certificate for each Equipment Schedule that: (1) Lessee is duly organized,
validly existing and in good standing under the laws of the state of its
organization identified above, has been assigned an organizational file number
by such jurisdiction which will be provided by Lessee, upon request of Lessor,
and has full power and authority to enter into this Agreement; (2) this
Agreement has been duly authorized, executed and delivered by Lessee and is its
valid and binding obligation, enforceable in accordance with its terms; (3) no
approval, consent, or withholding of objection is required from any governmental
authority with respect to the entering into or performance of this Agreement by
Lessee; (4) the entering into or performance of this Agreement by Lessee does
not and will not violate a judgment, order, law or regulation applicable to
Lessee or any provision of Lessee’s certificate of incorporation or by-laws or
result in a breach of, or constitute a default under, or result in the creation
of any lien, charge, security interest or other encumbrance upon any assets of
Lessee or on the Equipment or this Agreement pursuant to, any indenture,
mortgage, deed of trust, bank loan, credit agreement or other instrument to
which Lessee is a party or by which it or its assets may be bound; (5) the
Equipment is located at Lessee’s facility as shown on the Schedule; (6) the
Equipment has been and is then operating to the satisfaction of Lessee;
(7) Lessee has no right, title or interest in the Equipment or any part thereof
except the rights, title and interest therein as Lessee thereof under this
Agreement; (8) that, on the Installation Date, this Agreement is in full force
and effect, neither party is in default hereunder, and Lessee’s obligations
hereunder are subject to no defenses, setoffs or counterclaims; (9) the
Equipment shall be used for business purposes only; (10) Lessee will provide
written notice to Lessor not less than 30 days prior to any contemplated change
in its name, its jurisdiction of organization or the address of its principal
place of business; (11) Lessee agrees promptly to execute and deliver to Lessor
standard form UCC-1 financing statements (to be filed for information purposes
only) as well as such other agreements, documents, instruments and certificates
as Lessor may reasonably request (including, without limitation, an opinion of
counsel and certified copies of Board resolutions, both in form and substance
satisfactory to Lessor) in order to effect Lessor’s purchase of the Equipment or
financing thereof. To the extent permitted by applicable law, Lessee hereby
authorizes Lessor to file any and all UCC financing statements and other records
without Lessee’s signature or authentication, at Lessee’s expense; and
(12) Lessee hereby waives any right it may have under Section 2A-517 of the
Uniform Commercial Code or otherwise to revoke its acceptance of the Equipment
under the Lease for any reason whatsoever, including, but not limited to: I) any
assumption by Lessee that a nonconformity would be cured; II) any inducement of
acceptance by the Lessor’s assurances or any difficulty to discover a
nonconformity before acceptance; or III) any Lessor default under the Lease.
Lessee further hereby waives its rights under Section 2A-401 and 2A-402 of the
Uniform Commercial Code to suspend performance of any of its obligations under
the Lease with respect to the Equipment accepted under the Lease.



--------------------------------------------------------------------------------

10. MISCELLANEOUS CHARGES.

Except as otherwise specifically provided in this Agreement, it is understood
and agreed that this is a net lease, and that, as between Lessor and Lessee,
Lessee shall be responsible for all costs and expenses of every nature
whatsoever arising out of or in connection with or related to this Agreement or
the Equipment (such as, but not limited to, transportation in and out,
transportation insurance, rigging, drayage, packing, installation and disconnect
charges, audit fees for the equipment, personal property tax returns and UCC
financing statements).

11. RISK OF LOSS ON LESSEE.

Lessee shall obtain and maintain from the time Lessee executes a document
evidencing physical receipt of the Equipment and for the entire term of this
Agreement, at its own expense, property damage and liability insurance and
insurance against loss or damage to the Equipment including, without limitation,
loss by fire (including so-called extended coverage) theft and such other risks
of loss as are customarily insured against the type of Equipment leased
hereunder by any businesses in which Lessee is engaged, in such amounts, in such
form and with such insurers as shall be satisfactory to Lessor; provided,
however, that the amount of insurance against loss or damage to the Equipment
shall not be less than the greater of the full replacement value of the
Equipment or the installments of rent then remaining unpaid hereunder plus any
renewal or purchase options contained herein. Each insurance policy will name
Lessee as an insured and Lessor as an additional insured and loss payee thereof
as Lessor’s interest may appear, and shall contain a clause requiring the
insurer to give Lessor at least 10 days prior written notice of any alteration
in the terms of such policy or of the cancellation thereof. Lessee shall furnish
to Lessor a certificate of insurance or other evidence satisfactory to Lessor
that such insurance coverage is in effect provided, however, that Lessor shall
be under no duty either to ascertain the existence of or to examine such
insurance policy or to advise Lessee in the event such insurance coverage shall
not comply with the requirements hereof. Lessee further agrees to give Lessor
prompt notice of any damage to, or loss of, the Equipment, or any part thereof.
Lessor shall be named as the Loss Payee on such policies, which shall be written
by an insurance company of recognized responsibility. Lessee agrees to insure
the interest of any third party (referred to in Paragraph 9 of this Agreement)
under a standard mortgagee clause. Evidence of such insurance coverage shall be
furnished to Lessor upon demand.

If any item of Equipment is rendered unusable as a result of any physical damage
to, or destruction of, the Equipment, the Lessee shall give Lessor immediate
notice thereof and this Agreement shall continue in full force and effect
without any abatement of rental. Lessee shall determine, within fifteen
(15) days after the date of occurrence of such damage or destruction, whether
such item of Equipment can be repaired. In the event Lessee determines that such
item of Equipment can be repaired, Lessee, at its expense, shall cause such item
of Equipment to be promptly repaired. In the event Lessee determines that the
item of Equipment cannot be repaired, Lessee, at its expense, shall promptly
replace such item of Equipment and convey title for such replacement to Lessor
free of all liens and encumbrances, and this Lease shall continue in full force
and effect as though such damage or destruction had not occurred. All proceeds
of insurance received by Lessor or Lessee under the policy referred to in the
preceding paragraph of this section shall be applied toward the cost of any such
repair or replacement.

12. INDEMNIFICATION.

Lessee hereby agrees to assume liability for, and does hereby agree to
indemnify, protect, save and keep harmless Lessor and its respective successors,
assigns, legal representatives, agents and servants, from and against, any and
all liabilities, obligations, losses, damages, penalties, claims, actions,
suits, costs, expenses or disbursements (including legal fees and expenses) of
any kind and nature whatsoever which may be imposed on, incurred by or asserted
against Lessor or any of its respective successors, assigns, legal
representatives, agents and servants (whether or not also indemnified against by
the manufacturer(s) or any other person(s), in any way relating to or arising
out of this Lease or any document contemplated hereby, or the performance or
enforcement of any of the terms hereof, or in any way relating to or arising out
of the manufacture, purchase, acceptance, rejection, return lease, ownership,
possession, use, condition, operation, sale or other disposition of the
Equipment or any accident in connection therewith (including, without
limitation, latent or other defects, whether or not discoverable); provided,
however, that Lessee shall not be required to indemnify Lessor or its respective
successors, assigns, legal representatives, agents and servants, for loss or
liability in respect of any item of Equipment arising from acts or events which
occur after possession of such item of Equipment has been returned to Lessor or
loss or liability resulting from the willful misconduct or gross negligence of
the party otherwise to be indemnified hereunder. Lessee agrees that Lessor shall
not be liable to Lessee for any



--------------------------------------------------------------------------------

liability, claim, loss, damage or expense of any kind or nature arising in
strict liability or caused directly or indirectly by the inadequacy of the
Equipment for any purpose or any deficiency or defect therein or the use or
maintenance thereof or any repairs, servicing or adjustments thereto or any
delay in providing or failure to provide any thereof or any interruption or loss
of service or use thereof or any loss of business.

13. REMEDIES.

Lessee shall be in default hereunder, and there shall be a breach of this
Agreement, if:

 

(a) Lessee fails to pay any installment of rent within twenty (20) days when the
same becomes due and payable.

 

(b) Lessee attempts to remove, sell, transfer, encumber, sublet or part with
possession of the Equipment or any items thereof, except as expressly permitted
herein.

 

(c) Lessee shall fail to observe or perform any of the other obligations
required to be observed or performed by Lessee hereunder, and such failure shall
continue uncured for ten (10) days after written notice thereof to Lessee by
Lessor.

 

(d) Lessee ceases doing business as a going concern, makes an assignment for the
benefit of creditors, admits in writing its inability to pay its debts as they
become due, files a voluntary petition in bankruptcy, is adjudicated a bankrupt
or an insolvent, files a petition seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
arrangement under any present or future statute, law or regulation, or files an
answer admitting the material allegations of a petition filed against it in any
such proceeding, consents to, or acquiesces in the appointment of, a trustee,
receiver, or liquidator of it or of all or any substantial part of its assets or
properties, or if it or its owners shall take any action looking to its
dissolution or liquidation.

 

(e) Within thirty (30) days after the commencement of any proceedings against
Lessee seeking reorganization, arrangement, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such proceedings shall not have been dismissed, or if within 30 days
after the appointment without Lessee’s consent or acquiescence of any trustee,
receiver or liquidator of it or of all or any substantial part of its assets and
properties, such appointment shall not be vacated.

In the event that Lessee is in default hereunder, then, in any such event,
Lessor may at its option do any or all of the following: (i) by notice to Lessee
terminate this Agreement as to all or any Equipment Schedules; (ii) whether or
not this Agreement is terminated as to all or any Equipment Schedules, take
possession of any or all of the Equipment on any Equipment Schedule wherever
situated, and for such purpose, enter upon any premises without liability for so
doing; (iii) sell, dispose of, hold, use or lease any Equipment on any Equipment
Schedule as Lessor in its sole discretion may decide, without any duty to
account to Lessee; (iv) by notice to Lessee, declare immediately due and payable
all monies to be paid by Lessee during the Initial Period or, if the Initial
Period has then expired, declare immediately due and payable all monies to be
paid during any term (extended as provided in Paragraph 3 (a) hereof) then in
effect, and Lessee shall thereupon be obliged to pay such monies to Lessor
immediately. Lessee shall in any event remain fully liable for reasonable
damages as provided by law and for all costs and expenses incurred by Lessor on
account of such default, including all court costs and reasonable attorney’s
fees. In any legal action between Lessor and Lessee, Lessee expressly waives its
right to trial by jury. The waiver by Lessor of any breach of any obligation of
Lessee shall not be deemed a waiver of such obligation or of any subsequent
breach of the same or any other obligation. The subsequent acceptance of rental
payments hereunder by Lessor shall not be deemed a waiver of any prior existing
breach by Lessee regardless of Lessor’s knowledge of such prior existing breach
at the time of acceptance of such rental payments. The rights afforded Lessor
under this Paragraph shall not be deemed to be exclusive, but shall be in
addition to any rights or remedies provided by law.



--------------------------------------------------------------------------------

14. PERFORMANCE OF OBLIGATIONS OF LESSEE BY LESSOR.

If Lessee shall be in default hereunder, Lessor may thereafter, without thereby
waiving any obligation of Lessee or such default, make the payment or perform or
comply with the agreement, the nonpayment, nonperformance or noncompliance which
caused such default, and the amount of such payment and the amount of the
reasonable expenses of Lessor incurred in connection with such payment or the
performance of or compliance with such agreement, as the case may be, shall be
payable by Lessee upon demand.

15. GENERAL.

 

(a) This Agreement shall not be binding upon Lessor unless signed on its behalf
by a duly authorized officer. This Agreement shall be deemed to have been made
in the State of New York and shall be governed in all respects by the laws of
such State.

 

(b) This Agreement (including the attached Equipment Schedules and Supplements)
constitutes the entire Agreement between Lessee and Lessor with respect to the
Equipment, and no covenant, condition or other term or provision may be waived
or modified orally.

 

(c) All notices hereunder shall be in writing and shall be delivered in person
or sent by registered or certified mail, postage prepaid, to the address of the
other party as set forth herein or to such other address as such party shall
have designated by proper notice.

 

(d) During the term of this Agreement and any renewal thereof, Lessee agrees to
provide Lessor with all financial statements and other financial information as
Lessor may reasonably request. This shall include, but not be limited to, the
providing of Audited Financial Statements not more than ninety (90) days
following the end of each fiscal year and Interim Financial Statements (signed
as reliable, if not audited) not more than forty-five (45) days following the
end of each fiscal quarter.

 

LESSOR:     LESSEE: GARIC, INC.     NEOGENOMICS LABORATORIES, INC. BY:         
BY:   /s/ George Cardoza TITLE:           TITLE:   CFO



--------------------------------------------------------------------------------

SECRETARY’S CERTIFICATE RELATING TO

INCUMBENCY AND CORPORATE RESOLUTIONS

The undersigned, Jeorme Dvonch, Secretary of NeoGenomics Laboratories, Inc. a
(State): Florida corporation (herein the “Corporation”) does hereby certify:

1. That he/she is the duly elected, qualified and acting Secretary of the
Corporation and has custody of the corporate records, minutes and corporate
seal.

2. That the following named person(s) has/have been properly elected,
designated, and assigned to the elective or appointive office in the Corporation
as indicated below; that such person(s) hold(s) such office or other stated
position at this time and that the specimen signature appearing beside the name
of such officer or other authorized person is his/her true and correct
signature:

 

NAME

  

TITLE

  

SPECIMEN SIGNATURE

     

George A Cardoza

 

  

CFO

  

/s/ George Cardoza

     

 

 

3. Under the Certificate of Incorporation and By-Laws of the Corporation (check
one)  ¨  all corporate officers  ¨  the persons indicated above have the
authority to bind the Corporation to contractual obligations generally, except
as limited below:             .

 

 

 

                                                            
                                                              .

  

4. That he/she is one of the duly authorized and proper officers of the
Corporation to make certificates in its behalf and that he/she have caused this
certificate to be executed and the seal of the Corporation to be hereunto
appended this 9th day of September, 2011.

5. (Check if applicable)  ¨  Garic, Inc., and its successors and assigns, may
rely on this certificate until informed to the contrary in writing by the
undersigned or other duly elected officer of the Corporation.

(Corporate Seal)

 

  /s/ Jerome Dvonch (Check one):               Secretary

E:\Garic, Inc.\Master Lease-New02.27.03.doc